DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that in the first horizontal state the first and second floor elements are vertically locked, and the first connecting portion and/or the second connecting portion extend(s) essentially in parallel with a top side and/or an underside of the floor elements, and in the second horizontal state a strength of a vertical connection of a pair of floor elements in the decking system is reduced compared to a strength of the vertical connection of said pair of floor elements in the first horizontal state, which is confusing for the following reasons:
1) While it is understood that structure S1 is the first horizontal state, what is unclear is what is meant by vertically locked. The only figures representing the elected embodiment showing both S1 and any floor elements, Figs. 1a, 2a, 5a, 5b apparently show the elements not vertically locked.      	

3) The limitation reciting that in the second horizontal state a strength of a vertical connection of a pair of floor elements in the decking system is reduced compared to a strength of the vertical connection of said pair of floor elements in the first horizontal state is confusing at least because it is unclear how, in the second horizontal state, a strength of a vertical connection of a pair of floor elements in the decking system is reduced compared to a strength of the vertical connection of said pair of floor elements in the first horizontal state. For example, as shown in Fig. 5b, the connection at S2 does not appear to be any stronger (or weaker) than that at the S1 connection. It appears that, based on the verbiage on page 37 of the specification, such vertical connection strength may be somehow related to the intermediate step of removing a panel; how such vertical connection strength is more or less strong is not understood. 
Claim 2 recites that the floor elements are vertically unlocked in the second horizontal state and wherein at least one floor element in said pair of floor elements is removable in said second horizontal state, which is confusing, first, because it is unclear how the elements are vertically unlocked in the 
Claim 9 recites that the horizontal extension of the connecting device in each of said first and second horizontal states is a maximal horizontal extension of the connecting device, a horizontal extension, between a first abutment portion and a second abutment portion configured to abut the first and second floor elements, respectively, in the first horizontal state, said first and second abutment portions extending at least in a vertical direction, or a horizontal extension between the displaceable portion, and a fixed surface of the connecting device. Such limitation is confusing as it is unclear how the horizontal extension in each state can be a maximal horizontal extension of the connecting device when the maximum is apparently only in the second state. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1-9, 12-15, and 17 - are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olofsson (8,006,458). 
1.	Olofsson (Fig. 1) discloses, as best understood in light of the numerous 112 2nd indefiniteness rejections, a decking system comprising:
floor elements (1), and;
a connecting system comprising a connecting device for connecting a first floor element and a second floor element, said connecting device being removably connectable to a support member,
wherein the connecting device comprises a first (11) and a second (11) connecting portion, wherein an edge portion of the first and second floor elements comprises a first and a second engagement portion (2’), respectively,
the first and the second connecting portions being configured to cooperate with the first and the second engagement portions, respectively, for vertically connecting the first and second floor elements (Fig. 1c), and
wherein the connecting device further comprises a displaceable portion (13’’) which is horizontally displaceable (it is displaced in Fig. 1b),
the connecting device being configured to assume a first and a second horizontal state (the first state being Fig. 1c and the second state being the compressed state as shown in Fig. 1b), a horizontal extension of the connecting device (the horizontal extension of part 13 of the device) in said second horizontal state being smaller than a horizontal extension of the connecting device in said first horizontal state (Figs. 1a and 1b), 
wherein in said first horizontal state:
the first and second floor elements are clearly, tightly locked as shown in Fig. 1c, and

and wherein in said second horizontal state:
a strength of a vertical connection of a pair of floor elements in the decking system is reduced compared to a strength of the vertical connection of said pair of floor elements in the first horizontal state because in Fig. 1b they are barely locked at all, while they are locked firmly in Fig. 1c. 

2.	Olofsson discloses the decking system according to claim 1, Olofsson further teaching the floor elements vertically connected in the second horizontal state (Fig. 1b) and wherein at least one floor element in said pair of floor elements is inherently removable in said second horizontal state, as it could be pried out of place. 

3.	Olofsson discloses the decking system according to claim 1, Olofsson further teaching wherein the displaceable portion is horizontally displaceable with respect to a body portion (12) of the connecting device (Fig. 1c). 

4.	Olofsson discloses the decking system according to claim 1, Olofsson further teaching a first and/or a second side portion of the connecting device forms the displaceable portion, for varying a relative distance between the first and second side portions (13’’ is on the side as opposed to, for example, the top or bottom).
5.	Olofsson discloses the decking system according to claim 1, Olofsson further teaching wherein the first and second connecting portions are horizontally fixed with respect to each other when the displaceable portion is horizontally displaced (as long as the elements remain in place as shown in Fig. 1b, the 14’’ elements don’t move.

6.	Olofsson discloses the decking system according to claim 1, Olofsson further teaching wherein the first and second connecting portions are displaced horizontally with respect to each other when the displaceable portion is horizontally displaced (Fig. 10).

7.	Olofsson discloses the decking system according to claim 1, Olofsson further teaching wherein the first and second connecting portions are provided on a first and a second protrusion (they protrude out) of the connecting device, respectively, and wherein the first and second engagement portions are provided in a first groove and a second groove, respectively, of the first and second floor elements (2’ are grooves).

8.	Olofsson discloses the decking system according to claim 1, Olofsson further teaching wherein the connecting device is configured to transition from the first horizontal state to the second horizontal state by horizontally compressing the connecting device and displacing the displaceable portion (Figs. 1b and 1c).

9.	Olofsson discloses the decking system according to claim 1, Olofsson further teaching the horizontal extension of the connecting device in first horizontal state is a maximal horizontal extension of the connecting device because it is essentially not compressed. 

12.	Olofsson discloses the decking system according to claim 1, Olofsson further teaching wherein the connecting device is integrally formed at least because it makes up a single complete piece. 



 14	Olofsson discloses the decking system according to claim 1, Olofsson further teaching wherein the first engagement portion and/or the second engagement portion extend(s) essentially in parallel with a top side and/or an underside of the floor elements (Fig. 1c).
Examiner indicates that the claims positively recite the system in a configuration such that, unlike independent claim 1 in which the structural relationship between the connecting device and floor elements is intended use of the connecting device relative to the floor elements, the connecting device and floor elements are recited as being positively positioned and related to each other such that the first engagement portion and/or the second engagement portion extend(s) essentially in parallel with a top side and/or an underside of the floor elements. 

15	Olofsson discloses the decking system according to claim 1, Olofsson further teaching wherein the first connecting portion and/or the second connecting portion include(s) a respective surface (the top or bottom surface) that is essentially parallel to the top side and/or the underside of the floor elements.
Examiner indicates that the claims positively recite the system in a configuration such that, unlike independent claim 1 in which the structural relationship between the connecting device and floor elements is intended use of the connecting device relative to the floor elements, the connecting device and floor elements are recited as being positively positioned and related to each other such that the first engagement portion and/or the second engagement portion include(s) a respective surface that is essentially parallel to the top side and/or the underside of the floor elements.

17	Olofsson discloses the decking system according to claim 1, Olofsson further teaching wherein the first and second engagement portions are provided in the form of a first and a second lower wall (the lower wall of groove 2’) of a first groove and a second groove, respectively, of the first and second floor elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 – is rejected under 35 U.S.C. 103 as being unpatentable over Olofsson.
11.	Olofsson does not expressly disclose a spring constant of the connecting device along a horizontal direction is configured to decrease when compressing the connecting device from a first compression level to a second compression level. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Olofsson connecting device to have such a structure in the form of, for example, a strategically varying thickness, for higher compression at the ends thus allowing a firmer floor element to floor element installed connection. 
  
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Regarding the “argument” in response to the detailed, 3-part 112 2nd indefiniteness rejection of claim 1 that “The claims are amended to refer to the term “locked” rather than “connected,” and “unlocked” rather than “disconnected.”, such is simply a statement of what word in the claim has been changed to another word. This is not an argument, and as such, the response is non-responsive to the detailed, 3-part 112 2nd indefiniteness rejection of claim 1. Which, if any, of the 3 distinct reasons for the determination of indefiniteness does such change aggress? If it is reason 1, then how so? In fact, the indefiniteness is more a result of the term “vertical” than “connected”. As such it is now unclear what is meant by vertically locked. 
Next, as to the at least partial response to at least one of the three distinct reasons (reason “2)”) for the indefinites, namely that “Figs. 2a and 2b illustrate an essentially parallel configuration in the first horizontal state S1, but not in the second horizontal state S2”, Examiner remarks that while Applicant has not identified which structure is considered to be parallel (the first or second connecting portion) and has not either identified which structure is considered to be either the first or second connecting portion, assuming the second connecting portion is element 343, then yes, the second connecting portion is essentially in parallel as claimed. However, because a claim that recites the “first connecting portion and/or” the second connecting portion extend(s) essentially in parallel with a top side and/or an underside of the floor elements to limit the claim must have a corresponding embodiment (elected in 
Finally, regarding reason 3, no argument has been provided in traversal of the112 2nd indefiniteness rejection. If reason 3 of the 112 2nd indefiniteness rejection is not understood, then Applicant is encouraged to inquire as to what part of the reason is not understood so that Examiner may provide further guidance. 
Applicant’s arguments with respect to the rejection on the merits have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633